OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
               OFFI~r9\~o~QJ®~I'¢®3S>L sT~TioN•·PPlrNEYeoWEs
               STATE OF TEXAS
               PENALTV FOR
                                    ,m~~q,,,
                              .tPc~\c,>,,tif,q2 ~
                                                                                   m,.
                                                                                {(q,
                                                                                ~   ==
                                                                                       f~.§~
               PRIVATE USE ;;:f~~?'"·>:r;"~.,             :" -                 ~~ ~~701 $ (0)(0)(0).~1 5
                                                          ~~~!.-l..Z:'-!1'.    0001401623 JUN. 08. 2015.
 6/3/2015                       ~c't
 DOD~, ROGER LAV~Y .           T~~C-!: 'NQ.&:-;;>
 On this day, the application for\:"11.07 'A•
 and presented to the Court.       '-:~,_
                                                                                        Abel Acosta, Clerk

                                ROGER LAVOY DODD
                                11421 BEECHNUT
                                HOUSTON, TX 77072
                                                                                                VAC
                                                                                                           .,I